AMENDMENT TO CUSTODY AGREEMENT THIS AMENDMENT dated as of the close of business on August 17, 2009 to the Custody Agreement dated November 1, 2007 (the “Agreement”), by and between The Bank of New York Mellon (formerly known as The Bank of New York) and Old Mutual Funds II, shall be as follows: WHEREAS, effective as of the close of business on August 17, 2009, the Old Mutual Advantage Growth Fund and the Old Mutual Discover Value Fund are liquidated and dissolved. NOW THEREFORE, the parties agree as follows: 1. Schedule II to the Agreement shall be replaced with the Amended Schedule II attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II THE BANK OF NEW YORK MELLON By: /s/ Robert T. Kelly By: /s/ Peter D. Holland Name: Robert T. Kelly Name: Peter D. Holland Title: Treasurer Title: Managing Director AMENDED SCHEDULE II DATED AS OF THE CLOSE OF BUSINESS ON AUGUST 17, 2009 TO THE CUSTODY AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND THE BANK OF NEW YORK MELLON DATED NOVEMBER 1, 2007 SERIES Effective November 5, 2007 for the following Funds: FUND TAX IDENTIFICATION NUMBER Old Mutual Analytic U.S. Long/Short Fund 23-3101388 Old Mutual Barrow Hanley Core Bond Fund 32-0213461 Old Mutual Barrow Hanley Value Fund 23-3101392 Old Mutual Dwight High Yield Fund 32-0213464 Old Mutual Dwight Intermediate Fixed Income Fund 65-1195626 Old Mutual Focused Fund 23-2988594 Old Mutual Heitman REIT Fund 23-3101391 Old Mutual TS&W Mid-Cap Value Fund 32-0194738 Effective December 10, 2007 for the following Funds: FUND TAX IDENTIFICATION NUMBER Old Mutual Cash Reserves Fund 23-2798368 Old Mutual Columbus Circle Technology and Communications Fund 23-2815873 Old Mutual Dwight Short Term Fixed Income Fund 23-3101389 Old Mutual Growth Fund 76-0163417 Old Mutual Large Cap Growth Fund (formerly known as the Old Mutual Large Cap Growth Concentrated Fund) 23-2860860 Old Mutual Strategic Small Company Fund 23-2862590 Old Mutual TS&W Small Cap Value Fund 65-1195628
